Citation Nr: 1530552	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for residuals of a hernia disorder.

4.  Entitlement to service connection for refractive error, presbyopia and pinguecula of the eyes (claimed as an eye disorder).

5.  Entitlement to service connection for mild degenerative disc disease L3-4, L4-5 and L5-S1 (claimed as back disorder).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include sleep problems, posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014 the Veteran was scheduled for a video conference hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board has recharacterized the Veteran's psychiatric disorder as a claim for service connection for an acquired psychiatric disorder to include sleep problems, PTSD, anxiety and depression, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record contains computer printouts dated in May 2011 and August 2012 that indicate the Veteran had been denied Social Security Administration (SSA) benefits.  A review of the record reveals that the SSA disability denial decision, and the medical records upon which the denial was based, are not of record and have not been requested.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (VA's duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination); see also Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran's claims must be remanded so that the SSA records can be requested and associated with the Veteran's record.

In a March 2011 statement in support of his claim, the Veteran indicated he received mental health treatment at the Orlando, Florida Vet Center and the Orlando VA Medical Center (VAMC) (treatment records from the Orlando VAMC dated October 2009 to August 2011 are associated with the record).  Records from the Vet Center and VA treatment records after August 2011 have not been associated with the record.  As such records could contain pertinent information, and VA records are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the record copies of all outstanding private (any necessary releases from the Veteran should be obtained) and VA records pertaining to treatment the Veteran has received for his disabilities on appeal, including records of the Vet Center in Orlando, Florida. 

2.  Obtain any SSA decisions and the medical records upon which the denials were based with regard to the Veteran's application(s) for SSA disability benefits. Efforts to obtain SSA decisions must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 

3.  After performing any additional development deemed necessary, the AOJ should then review the record and readjudicate the claims.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




